            Case 1:18-cv-06433-ER Document 15 Filed 12/01/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MICHAEL E. MEGGINSON,

                            Plaintiff,
                                                                          ORDER
                     – against –
                                                                      18 Civ. 6433 (ER)
 THE CITY OF NEW YORK and JOHN DOE,

                            Defendant.


 RAMOS, D.J.:
          On July 17, 2018, Michael Megginson, pro se, ﬁled this personal injury action against the

 City of New York and a John Doe Defendant for injuries sustained while incarcerated. Doc. 2.

 On August 1, 2018, the Court issued a Valentin Order directing the City to identify the John Doe

 Defendant and Plaintiﬀ to ﬁle an amended complaint within thirty days of the City’s disclosure

 of the John Doe Defendant’s identity. Doc. 7 at 3. On October 1, 2018, the City identiﬁed the

 John Doe Defendant as Correction Oﬃcer Victor Yang. Doc. 10. Plaintiﬀ never ﬁled an

 amended complaint. On February 22, 2019, Plaintiﬀ wrote to the Court explaining that he was

 being transferred to a diﬀerent correctional facility and would write to the Court with his new

 address. Since then, Plaintiﬀ has not contacted the Court.
          Plaintiﬀ is therefore ordered to show cause why the Court should not dismiss this action

 for failure to prosecute by letter by Monday, December 14, 2020. Failure to comply with Court

 orders may result in sanctions, including dismissal for failure to prosecute under Fed. R. Civ. P.

 41(b).

          It is SO ORDERED.
 Dated: December 1, 2020
        New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




Copies Mailed to Plaintiff
Chambers of Edgardo Ramos
